$-OSS-Sf>ulL-SJiJ                               /         :               ___
it«^;!jov_U^23io7_—                                                  RECEIVED IW
                                                                   COURT OF CRIMINAL APPEALS
MJ Aca^rfsr^                                                             JUN162015



                      /-
      Cr>,A*?/uM- r?- gfo-aa

f^&xA^Tifc 1
      ti^WUx y^ PU^g •'fc^iA¥HPc^T^>'/Kxi. d.Co^ycjP flGl che#>rf-
Sbo/nx reiUJkx^ -fe ^ii ^JL^ r^f^egwoziK rthJfoAZ
      r/w^           ^Jtuot^osi fz^Yooe^&Adtei\)fteJak/'~fl/ry*l UsJ&L
 O^MlS-ie^C-QJ
                                                    S i^cxipcj.j
                                                f          f]A a 41
                                                10ajovsV2AXc^3C
                              • -'


               •,'--•                ,




                           ••.''•


                                         •-•              • ;"       ,   "•

                                               . . .                              *   ,   x

                                                                                          r     .




                                                                                          ' t       ' ' J ,   ;